DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to amendments and arguments received on June 29, 2022. Claims 1-2, 4-6, 8-9, 16 and 18 have been amended. Claims 3, 10-15, 17 and 19-20 have been cancelled. Claims 21-30 have been added. Claims 1-2, 4-9, 16, 18 and 21-30 are now pending. Claims 1, 16 and 21 are independent.  
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 6, 8, 16, 18, 21-22 and 25-28  has been amended as follows:

6. (Amended) The system according to [[claim 1, wherein the controller is configured to apply [[the second deceleration profile in response to the elapsed time reaching a calculated time duration.

8. (Amended) The system according to claim 6, wherein the controller is further configured to: 
control the vehicle to stop over [[the second deceleration profile in response to the elapsed time reaching the calculated time duration.

16. (Amended) A method for controlling a vehicle comprising: 
identifying a coupler position of a trailer in sensor data;
controlling motion of the vehicle to an aligned position aligning a hitch ball of the vehicle with the coupler position;
calculating a first stopping distance based on a velocity of the vehicle;
controlling a deceleration procedure comprising a plurality of concurrent deceleration control procedures in response to a portion of the vehicle passing the first stopping distance, wherein the concurrent deceleration procedures comprise:
monitoring an elapsed time in response to the portion of the vehicle passing the first stopping distance; and 
monitoring [[a remaining distance based on the velocity of the vehicle and comparing the remaining distance to a second stopping distance, wherein the first stopping distance is greater than the second stopping distance;
controlling the deceleration procedure based on a first deceleration profile in response to the portion of the vehicle passing the first stopping distance; and
controlling the deceleration  procedure of the vehicle based on a second deceleration profile in response to the elapsed time reaching a calculated time duration, wherein the calculated time is determined based on the first stopping distance, the velocity of the vehicle, and the first deceleration profile.  

18. (Amended) The method according to claim 16, further comprising:
controlling the deceleration procedure of the vehicle based on [[the second deceleration profile in response to:
	the portion of the vehicle passing the rapid stopping distance at the velocity greater than a controlled velocity associated with the first deceleration profile.

21. (Amended) A vehicle control system configured to control a vehicle alignment routine with a trailer, comprising:
a controller configured to:
identify a coupler position of [[the trailer;
control motion of the vehicle [[
calculate a first stopping distance based on a velocity of the vehicle; and
control a deceleration procedure comprising a plurality of concurrent deceleration control procedures in response to a portion of the vehicle passing the first stopping distance, wherein the concurrent deceleration procedures comprise:
monitoring an elapsed time in response to the portion of the vehicle passing the first stopping distance;
monitoring a remaining distance based on the velocity of the vehicle and comparing the remaining distance to a second stopping distance, wherein the first stopping distance is greater than the second stopping distance; and
controlling the deceleration procedure in response to at least one of:
the elapsed time of the portion of the vehicle passing the first stopping distance; and
the remaining distance based on the velocity of the vehicle compared to the second stopping distance.

22. (Amended) The system according to claim 21, wherein the controller is further configured to: 
calculate the first stopping distance based on a first deceleration profile;
controlling the deceleration procedure based on [[the first deceleration profile in response to the portion of the vehicle passing the first stopping distance; and
calculate the second stopping distance based on a second deceleration profile.

25. (Amended) The system according to claim 24, wherein the controller is further configured to: 
control the vehicle to decelerate over the second deceleration profile in response to a hitch passing the second stopping distance at a velocity exceeding [[a]] the second stopping distance.

26. (Amended) The system according to [[claim 22, wherein at least one of the first deceleration profile and the second deceleration profile decelerates the vehicle by controlling a brake system of the vehicle.

27. (Amended) The system according to [[claim 22, wherein at least one of the first deceleration profile and the second deceleration profile decelerates the vehicle by controlling a drive gear selection of the vehicle.

28. (Amended) The system according to [[claim 22, wherein at least one of the first deceleration profile and the second deceleration profile decelerates the vehicle by controlling a steering system of the vehicle.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Daniel R. Hoovler on August 5th, 2022.

Allowable Subject Matter
Claims 1-2, 4-9, 16, 18 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 101 are persuasive, and rejections based on 35 U.S.C. § 101 are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive, and rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 are persuasive, and rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Skvarce (US 20190086927 A1), Murakoshi et al. (US 20170334413 A1) herein Murakoshi and Shalev-Shwartz et al. (US 20190291728 A1) herein Shalev-Shwartz. 
Skvarce discloses a vehicle system configured to control a trailer alignment routine, method for controlling a vehicle and a vehicle control system configured to control a vehicle alignment routine with a trailer, as outlined in the previous Office Action dated March 30, 2022. Skvarce discloses a first and a second deceleration profile, a first stopping distance that is greater than a second stopping distance, as well as controlling a second deceleration request by controlling the deceleration procedure of the vehicle based on a second deceleration profile. (see at least [0680]-[0684] “restrained braking profile” and “gradual braking profile” and “CRSS safe distance” and [0769] “proximity buffer relative to the target vehicle may be further determined based on a predetermined sub-maximal braking rate that is less than the maximum braking rate capability of the host vehicle, such that the proximity buffer includes at least a sum of a host vehicle stopping distance, determined as a distance required to reduce the current speed of the host vehicle to zero at the predetermined sub-maximum braking capability of the host vehicle, and a target vehicle stopping distance”) However, Skvarce does not disclose or suggest controlling a second deceleration request by controlling the deceleration procedure of the vehicle based on a second deceleration profile in response to the portion of the vehicle passing the second stopping distance at the velocity greater than a controlled velocity associated with the first deceleration profile, as amended. Therefore claim 1 is considered allowable over Skvarce. Claims 16 and 21 contain the same or similar limitations, and are therefore also allowable over Skvarce.
Murakoshi and Shalev-Shwartz teach features applicable to the claims as outlined in the previous Office Action dated March 30, 2022. However Murakoshi and Shalev-Shwartz do not remedy the deficiencies of Skvarce, outlined above. Therefore claims 1, 16 and 21 are considered allowable over Murakoshi and Shalev-Shwartz. 
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 16 and 21 at the time of filing. Therefore claims 1, 16 and 21 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2, 4-9, 18 and 22-30 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 9, 2022


/TODD MELTON/Primary Examiner, Art Unit 3669